Citation Nr: 1803987	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for vertigo, to include as due to herbicide (Agent Orange) exposure or as  secondary to bilateral hearing loss.

2.  Whether new and material evidence has been received o reopen a claim for service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to and benzene.

4.  Entitlement to a rating in excess of 10 percent prior to September 25, 2015, and a rating in excess of  30 percent from that date for post-traumatic stress disorder (PTSD) with depressive disorder,..

5.  Entitlement to an increased (compensable) rating prior to September 25, 2015, and a rating in excess of 10 percent from that date, for bilateral hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployablity (TDIU) due to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Maryanne Royle, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Portland RO.  

In a June 2011 rating decision, the RO  granted service connection for PTSD and assigned an initial 10 percent rating, effective March 24, 2009.  The Veteran filed a notice of disagreement (NOD) in December 2011.  A September 2012 rating decision granted a higher, 30 percent rating for PTSD with depressive disorder, effective December 7, 2011.  The RO also denied the claim for increased rating for bilateral hearing loss, declined to reopen a previously denied claim for peripheral neuropathy of the bilateral lower extremities, and denied entitlement to a TDIU.  The Veteran filed a NOD in February 2013.  The RO issued a statement of the case (SOC) in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in April 2014.

Additionally, a March 2014 rating decision declined to reopen a previously denied claim for service connection for vertigo.  The Veteran filed a NOD in April 2014, and the RO issued a SOC in September 2014.  The Veteran filed a substantive appeal in December 2014.

In a March 2016 rating decision, the RO assigned a 10 percent rating for bilateral hearing loss, effective September 25, 2015.  

In July 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; 

As regards characterization of the higher rating claims, although the RO has granted higher ratings for PTSD and bilateral hearing loss, as the Veteran has not been assigned the maximum benefit at any pertinent point (which he is presumed to seek, claims for higher ratings for each disability (now characterized to reflect the staged ratings assigned) remain viable on appeal.   s,.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the matter of representation, the Veteran was previously represented by Disabled American Veterans (DAV).  However, in December 2015, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Attorney Maryanne Royle (thereby revoking the power of attorney in favor of DAV, see 38 C.F.R. § 14.631(f)(1) (2017)).  The Board has recognized the change in representation.

In November 2017, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's disposition of the request to reopen, and the decisions addressing the request to reopen the claim for service connection for bilateral peripheral neuropathy, as well as the reopened claim for service connection, on the merits, and the claim for higher ratings for as well as remaining matters on appeal, with the exception of the claim for increased rating for bilateral hearing loss and entitlement to TDIU, are set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  During the July 2017 Board videoconference hearing, prior to the promulgation of an appellate decision, the Veteran notified the Board that he wished to withdraw from the appeal the claim to reopen service connection for vertigo.

2.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

3.  In a June 2011 supplemental statement of the case, the AOJ continued to deny a claim for service connection for peripheral neuropathy of the bilateral lower extremities; after receiving notice of the denial, the Veteran withdrew his appeal.

4.  New evidence added to the record since the June 2011 denial relates to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the bilateral lower extremities, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.

5.  The Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities, and the collective lay and medical evidence indicates that there is at least as likely as not a medical relationship between the diagnosed disability and in-service service injury, to include exposure to Agent Orange and benzene/jet fuel therein.

6.  From the March 24, 2009 effective date of the award of service connection to April 26, 2013, the Veteran's psychiatric symptoms  included anger and irritability, nightmares, hypervigilance, avoidance, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with occupational and social impairment with reduced reliability and productivity.

7.  Since April 26, 2013, the Veteran's psychiatric symptoms have included anger and irritability, nightmares, hypervigilance, avoidance, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and suicidal ideation; collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

8.  The schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal to reopen a claim for service connection for vertigo are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The June 2011 supplemental statement of the case in which the AOJ denied service connection peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  As pertinent evidence received since the June 2011 denial is new and material, the criteria for reopening the claim for service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  Resolving all reasonable doubt in the Veterans favor, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for PTSD from March 24, 2009 to April 26, 2013, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating for PTSD since April 26, 2013, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included a request to reopen a previously denied claim for service connection for vertigo.  However, the Veteran and his representative expressly withdrew that claim from appeal on the record during the July 2017 Board hearing.

Inasmuch as the Veteran has withdrawn his appeal as to the request to reopen the claim for service connection for vertigo, there is no allegation of error of fact or law with respect to  matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking to reopen service connection for vertigo must be dismissed.
II.  Due Process Considerations for Claims Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012) , sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the claim for higher  rating for PTSD with depressive disorder, the Veteran's appeal arises from his disagreement with the initial rating and effective date assigned following the award of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2017) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  Nonetheless, as the 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private evaluation reports, and VA examination reports.  Also of record and considered in connection with the claims is the transcript of the Board's July 2017 hearing, and well as various written statements by the Veteran and his representative.

With respect to the July 2017 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  During ,  hearing, the undersigned enumerated the issues on appeal, to include the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate these claims. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Nothing during the hearing or since gave rise to the possibility that there was or is any existing, outstanding evidence pertinent to any claim herein decided.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2).or identified any prejudice in the conduct of the Board hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Any such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.    See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Request  to Reopen

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

By way of background, the  record reflects the RO initially denied the Veteran service connection for peripheral neuropathy of the bilateral lower extremities in July 2005.  The Veteran timely appealed that decision, and an  appeal to the Board was perfected...  In March 2011,  the Board remanded the claim to the AOJ for further evidentiary development.  Thereafter, the AOJ continued to deny the claim in a June 2011 supplemental statement of the case (SSOC).  The evidence then of record consisted of the Veteran's service treatment records, VA and private treatment records, a private medical report dated in October 2004 which indicated a possible relationships between the peripheral neuropathy of the bilateral lower extremities and Agent Orange exposure, and a negative VA opinion dated June 2011.

Subsequently, in an August 2011 statement, the Veteran expressly withdrew from appeal the claim for service connection.   Therefore, the July 2005 rating decision, considered along with the 2011 SSOC issued in furtherance of the withdrawn appeal of the July 2005 rating decision,  is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c);38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the previously denied claim for peripheral neuropathy of the bilateral lower extremities, new evidence includes testimony from the Veteran and his spouse regarding the onset of his symptoms, medical literature pertaining to delayed onset neuropathy, as well as a positive etiological opinion.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the June 2011 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for peripheral neuropathy of the bilateral lower extremities.  See Justus, 3 Vet. App. at 513.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for peripheral neuropathy of the bilateral lower extremities are met.

IV.  Service Connection

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is related to his service in Vietnam.  Specifically, he maintains that his peripheral neuropathy is secondary to Agent Orange, as well as extensive benzene/jet fuel exposure related to his primary responsibilities of refueling various types of fighter planes.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a), such as organic diseases of the nervous system. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam during the Vietnam era, and that he is thus entitled to a presumption of exposure to herbicides, including Agent Orange, during such service.  However, the Board notes that exposure to herbicides, alone, does not establish that the Veteran has  an etiologically-related disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307 (a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307 (a) (6), (e), 3.309(e).  

The Board notes that neuropathy is included on the list of exclusive diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e). The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309 (e), Note 2 (2017).

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309 (e) (2017).

In this case, the evidence does not establish the Veteran's peripheral neuropathy manifested to a degree of 10 percent within one year of his separation from active duty service.  Indeed, his service treatment records do not reflect complaints of or treatment for peripheral neuropathy and the record is completely negative for any treatment for or diagnosis of peripheral neuropathy for many years following service.  However, the  Board's decision is not limited to presumptive service connection.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

Furthermore, is deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
.

Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam ( see 38 C.F.R. § 3.309 (e)), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309 (a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C. § 1110  and 38 C.F.R. § 3.303 (d).

The Veteran's post-service medical records reflect a diagnosis of peripheral neuropathy of the bilateral lower extremities.  See, e.g., June 2011 VA peripheral nerves examination.  Thus, a current disability has been demonstrated.  What remains for consideration is whether the Veteran's current peripheral neuropathy is at least as likely as not due to exposure to herbicides and/or benzene in service.  In this regard, the evidence includes VA and private medical reports and examinations, testimony from the Veteran and his spouse, and relevant medical literature.

Turning to the pertinent evidence of record, a May1999 private stress test report indicated that the Veteran developed leg fatigue.

A June 1999 letter from the Veteran's treating surgeon indicated that the Veteran underwent a coronary artery bypass surgery and had 1+ pitting edema of the bilateral lower extremities.  The examiner found that it was due to venous insufficiency.

A November 2000 private progress note indicated the Veteran had 1+ right leg edema and 1.5+ left leg edema.

An October 2004 private medical report states that the Veteran presented for follow up on his leg pain.  He was evaluated by the vascular surgeon who stated that the Veteran did not have a vascular problem, so they determined it was a neurologic problem.  The examiner opined that it seemed likely related to Agent Orange exposure, in light of the fact that he has had for many years persistent problems with rashes, but no specific diagnosis made in this regard.  The Veteran was started on a trial of Neurontin.

A November 2004 VA Agent Orange Registry examination indicates that the Veteran complained of tingling in feet for 5 years.  The tingling radiated up the leg to the knees and thighs.

A December 2004 EMG confirmed a diagnosis of peripheral neuropathy of the lower extremities.  The examiner stated, "We feel strongly that this is probably secondary to Agent Orange.  We do not feel that it will get better.  He is not tolerating the Neurontin very well." 

On June 2011 VA peripheral nerves examination, the Veteran stated he developed numbness and tingling in the lower extremities from the knees down since 2004 to the best of his recollection.  The Veteran did report being exposed to jet fuel on a frequent basis through his service.  Following physical examination, the examiner diagnosed neuropathy of the lower extremities.  There is a possibility that jet fuel exposures in Vietnam may have had some impact, however as the Veteran did not develop any signs and symptoms until greater than 30 years later, it is not at least as likely as not that neuropathy in the lower extremities is due to Agent Orange exposure, any other herbicide exposure, or jet fuel exposure in the service.

During the July 2017 Board hearing, the Veteran's representative argued that the 2011 VA opinion was outdated, because there have been a lot more studies about peripheral neuropathy.  Further, in 2011 peripheral neuropathy had to not only be early onset but also acute, which has since changed.  Medical studies indicate that there is no latency period for benzene.  It can be many years before toxicity can begin to develop.  See Board Hearing Transcript, p. 4.  The Veteran testified that his legs began to hurt at some point after he returned from Vietnam.  It continued to get worse.  He also recalled being hospitalized in 1972 for an unrelated surgery, but the doctors came to check on his feet several times because they were very concerned.  Id. at p. 7.

In August 2017, the Veteran and his spouse submitted separate affidavits in support of his claim.  The Veteran stated that he began to notice pain and tingling in his lower extremities, especially after activity, around 1972, prior to his hospitalization for a hernia in 1973.  During his hospitalization, doctors asked the Veteran about the symptoms in his feet and legs several times.  He was never given a diagnosis or explanation for the questions.  The Veteran just dealt with the symptoms until they became so bad that he could not ignore them any longer.  The symptoms became much more pronounced and debilitating after his coronary artery bypass grafting in 1999.  The Veteran's spouse stated that she witnessed the Veteran having trouble with his legs over the years, especially since 1999.  She finally convinced him to see a doctor in 2004.

In October 2017, the Veteran submitted medical literature and a private positive opinion.  The medical literature included Veterans and Agent Orange: Update 2014, Institute of Medicine 26 (2016), which indicated that peripheral neuropathy from toxic exposure usually affects nerve fibers in a symmetric pattern, beginning distally in the longest fibers (in the toes) and moving proximally (toward the spine), called symmetric axonal sensorimotor polyneuropathy.  Toxicant exposure can result in early-onset (immediate) peripheral neuropathy or delayed-onset peripheral neuropathy, which occurs years after the external exposure has ended.  The Veteran also submitted an excerpt from Occupational, Industrial, and Environmental Toxicology 380 (2d ed.), which indicated that latent periods as long as 29 years have been described between the last known exposure and toxicity.  Finally, the Veteran submitted an online article entitled Health Hazards of Chemicals Commonly Used on Military Bases (www.sciencecorps.org/veteranshealth), indicated that benzene is a component of jet fuel.  Personnel who worked directly with benzene or fuels containing benzene were likely to have the greatest exposures.  After exposure and possibly delayed for years people have experienced peripheral nervous system damage with numbness, tingling and lack of sensation in hands and feet.

The private opinion dated September 2017 notes that the Veteran's military occupational specialty (MOS) was bulk fuel man.  The Veteran initially presented with neurological symptoms, including pain and numbness in his lower extremities, as early as 1999.  In October 2004, the Veteran was evaluated for his report of progressive lower extremity symptoms.  He reported his bilateral lower extremity symptoms plateaued approximately two years prior.  The examiner noted that some individuals may have periods of peripheral neuropathy symptom relief followed by relapse, whereas others may reach a plateau stage where symptoms stay the same for many months or years.  The Veteran did not have confounding factors known to be associated with peripheral neuropathy, such as alcohol abuse, trauma, diabetes, Guillain-Barre syndrome, and additional exposure to substances that are known to produce peripheral neuropathy, other than Agent Orange and benzene/jet fuel.  The Veteran's post-service exposures included 20 years of work for a nuclear power plant as a utility worker.  Due to the requirements set for nuclear power plants by the government, the Veteran's radiation exposure was carefully monitored, and he never received exposure outside of government standards.  The examiner stated that she disagreed with the June 2011 examiner's opinion because it is clearly documented in the medical literature that Agent Orange and benzene/jet fuel causes neuron disease and neuropathy and can have a latent period of up to decades.  Peripheral neuropathy associated with toxic exposures has been characterized primarily as an axonal peripheral neuropathy, predominantly sensory, and the Veteran's condition corresponds with this.  Based on the medical literature demonstrating evidence of neural disease and neuropathy due to Agent Orange and benzene/jet fuel exposure and the absence of any other identifiable cause, along with the highly toxic nature of dioxin and benzene/jet fuel, the examiner opined that it is at least as likely as not that the Veteran's in-service toxic exposures contributed to the onset of his peripheral neuropathy.


The Board acknowledges that the June 2011 VA examiner concluded it was less likely than not that the Veteran's neuropathy was causally or etiologically related to service.  However, the Board finds that the  medical opinion rendered in September 2017, which was based on consideration of all evidence of record and the most recent medical literature pertaining to peripheral neuropathy, to be more probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  e examiner considered the Veteran's lay statements, and also excluded other potential causes of peripheral neuropathy, based on the Veteran's medical history.  The Board further notes that the September 2017 opinion is consistent with the impressions given by the Veteran's treating physician in 2004.  Thus, the June 2017 opinion constitutes competent, persuasive evidence on the medical nexus question.  While the opinion is not definitive, it was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral peripheral neuropathy is warranted.  


V.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the appeal emanates from a request for higher rating following the award of service connection, evaluation of the medical evidence pertinent to the original claim, and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126 (b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Historically, a June 2011 rating decision granted service connection for PTSD, and assigned a 10 percent rating effective March 24, 2009.  In December 2011, the Veteran submitted a statement indicating that he was claiming service connection for depression.  The Veteran further stated that, due to another disability, he was forced to leave his company and he found himself at home without a normal routine, and his anxiety and depression escalated.  A September 2012 rating decision recharacterized the Veteran's disability as PTSD with depressive disorder NOS (not otherwise specified), and assigned a 30 percent rating effective December 7, 2011.  

The Veteran's attorney maintains that the December 2011 statement constituted a valid NOD with the June 2011 rating decision, as the Veteran submitted additional evidence of his disability within the one year appeal period.  The Board is cognizant that effective March 24, 2015, VA amended its rules as to what constitutes a valid NOD, requiring that NODs be submitted on specific forms prescribed by the Secretary.  79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015); see also 38 C.F.R. § 20.201 (2017).  However, as the statement at issue in this case was filed prior to the effective date of the amendment, the laws and regulations governing what constituted a proper NOD prior to the amendment govern in this case.  38 C.F.R. § 20.201 (2017).  As such, the Board finds that the Veteran submitted a proper NOD to the June 2011 rating decision.

Turning to the pertinent evidence of record, the Veteran filed a claim for PTSD in March 2009.  To accompany his claim, the Veteran submitted an October 2008 letter from a private psychologist which indicated that the Veteran experienced the following symptoms: rapid emotional decompensation when interviewed regarding his Vietnam experiences; extreme agitation; tearfulness; physical shaking; flashbacks of experienced events; ongoing nightmares since Vietnam; pacing; avoidance of discussing the events.  The psychologist noted that the Veteran had been unable to process these experiences in therapy as the anxiety experienced causes emotional overload and psychological decompensation.

The Veteran was initially afforded a VA PTSD examination in April 2011.  Symptoms included depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran was depressed that he was not a social person, particularly around people he did not know well.  PTSD symptoms caused anxiety among crowds of people, and anger control problems.  The Veteran snapped at his wife frequently and avoided having altercations with others by isolating himself at his home.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His GAF score was 63.

On June 2011 VA PTSD examination, the Veteran reported a stable, long-term marriage.  He was comfortable visiting friends, but did not like large gatherings or 'going to the mall.'  The Veteran presented as casually dressed and neatly groomed.  Speech was spontaneous, clear, and coherent.  Attitude was cooperative.  His mood was dysphoric and his affect was appropriate.  He said he felt 'down' due to limitations in activities.  There was some increase in anxiety as he talked about his experiences in Vietnam, and he reported transient anxiety at night.  The Veteran reported some impairment in attention and focus.  He reported irritability and outbursts of anger.  The Veteran was oriented to person, time, and place.  His thought process was goal-directed and future-oriented.  He had no delusions.  His judgment was good.  He was capable of insight.  The Veteran reported sleep onset insomnia and nocturnal awakening.  He did not have obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  His impulse control was good.  He was able to maintain minimum personal hygiene.  His memory was within normal limits.  His GAF was 65-67.  The examiner found that the Veteran's psychiatric symptoms resulted in mild and transient impairment in psychosocial functioning.

On September 2012 VA PTSD examination, the Veteran reported mild ongoing symptoms of PTSD.  He reported infrequent nightmares and intrusive thoughts of Vietnam when triggered.  He reported efforts to avoid talking about Vietnam and efforts to avoid combat.  The Veteran had mild difficulty feeling close to others.  He reported sleep disruption, hypervigilance, and mild irritability.  Regarding his depressive disorder, he reported mild, transient depression related to PTSD and his medical difficulties related to chronic leg pain and numbness.  He denied any suicidal ideation or intent.  His GAF score was 65.  The examiner opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported no occupational impairment related to his PTSD or depression.  He reported mild social and emotional impairment which mainly is due to PTSD.  He reported mild irritability in social situations and experiences anxiety related to nightmares and intrusive thoughts of Vietnam.

An April 26, 2013 VA mental health access screening indicated that the Veteran wanted to try therapy and see if he needed mental health medication.  The Veteran's wife reported that the Veteran had extremely high anxiety for years.  He created his own stress; he was just a very nervous man for absolutely no reason.  He had sleep issues, he was always looking over his shoulder, and did not like crowds.  The Veteran concurred with the wife's statements.  The Veteran's spouse reported that the Veteran saw a psychiatrist approximately 10 years ago.  They gave him some sort of relaxant for his nerves but it had an adverse effect on him, specifically, caused him to have suicidal thoughts.  The Veteran denied current suicidal ideation or homicidal ideation.  He was referred to a psychiatrist.

An April 2013 VA psychiatrist note indicated that the Veteran reported his depression "showed up" after a quadruple bypass 14 years ago.  He was not motivated, and had difficulty getting out of bed.  He could not drive due to feet, sleeping, and pain.  He had no one to talk to.  He worried about everything and anything.  He bit his nails until they bled.  He counted poles; he tried to not count but he would resume trying to count how much he had missed.  He counted steps on stairs.  He had to shower and shave every morning.  His goal was to manage and reduce his anxiety, which he rated as a 6 to 7 out of 10 generally.  The Veteran reported his mood was at a level of 2 to 3.  He averaged 6 hours of sleep per night.  His energy was down for 15 years.  His motivation was down.  His concentration/memory was not good.  He denied any current or previous suicidal thoughts.  He reported a good marriage and relationship with his children living in other states.  On mental status examination, the Veteran was casually dressed with good grooming.  He was alert, pleasant, and cooperative, with good eye contact.  His speech was spontaneous, with normal rate and tone.  His mood appeared to be euthymic, with congruent affect.  Thought processes were linear and goal directed, with appropriate content.  He was oriented to person, place, and situation.  Memory appeared to be intact.  Impulse control, insight, and judgment were felt to be good at this time.  He denied any suicidal or homicidal ideation or intent, as well as any auditory or visual hallucinations.  His GAF score was 54.

On August 2015 VA PTSD examination, the Veteran described ongoing symptoms of PTSD that were generally consistent with the September 2012 evaluation, but increasing symptoms of depression compared to the 2012 evaluation.  He denied any periods of symptom remission since his last evaluation.  The Veteran described the quality of his marriage as "good."  He reported having one close friend that he visited with about once every one to two months, and additional people that he talked with on occasion.  He went on social outings with his wife on occasion, including a yearly VA dinner.  His wife wanted him to attend church, but he refused; he stated that he would not mind going if the church were small and he could select his seat.  He wanted to be more social, but he experienced fatigue and leg pain that significantly impacted his desire to be more active.

On mental status examination, the Veteran was dressed casually.  His grooming and hygiene were good.  His affect was euthymic throughout the interview.  He did not demonstrate any significant psychological distress.  He was mildly tangential at times, but was easily redirected.  The Veteran was oriented to person, place, and task-at-hand.  His judgment was grossly intact.  There were no indicators that he experienced any symptoms of psychosis.

The examiner indicated the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During the July 2017 Board hearing, the Veteran's attorney argued that the VA examinations conducted did not reflect the full range or severity of his PTSD symptoms.  The August 2015 opinion that he only has an "occasional decrease" was not consistent with the severity of his symptoms, which included suicidal ideation, severe difficulty adapting to stress and stressful circumstances, and daily anxiety. See Hearing Transcript, p. 8.  Since he stopped working in 2006, his PTSD and depression symptoms had increased.  His symptoms included irritability, hypervigilance, and an inability to cope with the stress and anxieties.  Id. at p. 9.  

In August 2017, the Veteran and his spouse submitted separate affidavits in support of his claim.  The Veteran stated he had debilitating depression and anxiety.  He constantly feared that something bad would happen, which frequently resulted in panic attacks with anger outbursts.  These episodes escalated quickly without warning, and would last to the point that he was unable to relax or sleep because he was too wound up.  He had daily intrusive thoughts and flashbacks about traumatic experiences during service, so he avoided any type of reminders of his time in service as much as possible.  When he had an intrusive thought or flashback, he would lie down and was unable to do anything.  He was constantly on guard and suspicious of his surroundings and people.  He kept to himself as much as possible because being in public and outside of his home caused him to feel even more extreme anxiety and panic.  He tried to avoid going to places he was unfamiliar with.  He worried about everything and anything.  His anxiety and stress level was so severe that he regularly bit his nails until they bled.  He did not have friends and was detached from others, including his family.  He primarily had the companionship of his wife, but his anger and irritability negatively impacted their relationship.  He often snapped at his wife.  To avoid altercations with others, he kept to himself at home.  His irritability made it difficult for people to be around him and contributed to his isolation.  He was easily agitated and angered.  He was very suspicious and untrusting of others.  He had insomnia and nightmares two to three times per week, causing him to wake in a panic.  He was constantly fatigued.  Sometimes he had thoughts that he would be better off dead.  He saw a PTSD specialist counselor for several months to try to help manage his symptoms and suicidal thoughts.  Then he began seeking treatment with a VA mental health therapist.  He described obsessional rituals such as counting street poles or steps.  He frequently had trouble remembering when or where he did something.  He had difficulty remembering locations, especially while driving.  Concentration was impacted to the point where he did not want to begin tasks because he knew he would be unable to focus long enough to complete them.  It was too frustrating.  This prevented him from doing activities he used to enjoy, such as fishing and gardening.

The Veteran's spouse stated that they had been married since 1968.  She also stated that the Veteran suffered from debilitating and continuous depression and anxiety.  He had panic attacks daily.  Whenever his anxiety was heightened, he had increased irritability and anger.  He had a really hard time adjusting to stressful circumstances.  He had experienced suicidal ideation, but he kept those feelings to himself until he sought mental health treatment.  They previously had a lot of relationships and friends, but now he would only socialize with her close friends when he was forced to.  He no longer had friends of his own.  They had a very tight knit family, but he became irritated with them as well.  He avoided being around people and preferred to be by himself in our home.  Their marriage was negatively impacted, in that he was often irritable and angry towards her and preferred things to be done in a certain way, which caused conflict between them.  He was easily argumentative with others.  His irritability makes it difficult for him to be around others.  He was easily agitated and angered and becomes upset over small things.  He was very hypervigilant.  He checked the locks around their home and was always aware of his surroundings.  He startled very easily.  He is very hyperalert when we are in the car.  In public, he always checked over his shoulder.  They used to enjoy going to the movies together, but he would no longer go out of fear that something bad would happen.  He was very suspicious and untrusting of others.  They could not hire help because he did not trust strangers on our property.  They used to enjoy going to festivals but they could not anymore because he could not be in crowds.  He had difficulty falling asleep and awakened easily.  He had nightmares multiple times a week.  He was constantly fatigued from lack of sleep.  He was obsessive about his hygiene.  He always needed to be extremely clean to the point that he became irritable about his hygiene if he was unable to wash or felt unclean.  Aside from this, he struggled to manage his emotions and anxiety independently.  On occasions when she was out of town, he stayed at their son's house rather than remain by himself because she worried about him being alone.  The simplest things caused him to have such debilitating anxiety that he would become too overwhelmed and unmotivated to care for himself and the house.  He had trouble with memory.  He could no longer remember things that are told to him. She constantly reminded him of things.  When she left the house even for short periods, she had to place notes on the counter.  There had been times when they were driving when he forgot where and why they were in the car.  She tried to teach him how to use a computer and he had difficulty focusing and became very irritated.  He no longer did any of the activities he used to enjoy, including gardening, fishing, and board games.  They no longer have pets because they increase his stress level and anxiety.

Based on sideration of the above-cited evidence, including the VA examination reports, VA treatment records, and the lay statements of record, the Board finds that, the collective lay and medical evidence indicates that a 50 percent, but no higher, rating for the Veteran's psychiatric disability is warranted from March 24, 2009 to April 26, 2013.  Additionally, since April 26, 2013, a 70 percent, but no higher, rating is warranted for the Veteran's psychiatric disability.

For the period from March 24, 2009 to April 26, 2013, the above-cited evidence indicates that the Veteran has had anger and irritability, nightmares, hypervigilance, depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood. Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity.  Consequently, the Board has resolved reasonable doubt in the Veteran's favor in determining that the 50 percent rating is warranted from the March 24, 2009 effective date of the award of service connection to April 26, 2013.

The Board also finds, however, that a rating in excess of 50 percent is not warranted at any pertinent point prior to April 26, 2013.  .  Although the Veteran had demonstrated some impaired impulse control and a difficulty adapting to stressful circumstances, his psychiatric symptoms did not manifest in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, he did not report obsessional rituals prior to April 2013, nor did he report near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  He also specifically denied suicidal ideation.   Moreover, the  assigned GAF scores clearly provide no basis for a rating greater than 50 percent.  The assigned score were in the mid-60s, reflective of no more than mild to moderate symptoms of PTSD; conceivably, such scores are reflective of even less impairment than that contemplated in the 50 percent rating for this period herein awarded.   

Since April 26, 2013, the above-cited evidence indicates that the Veteran additionally had obsessional rituals which interfered with routine activities, suicidal ideation, near-continuous panic and depression affecting the ability to function independently, appropriately, and effectively, and an increasing inability to adapt to stressful circumstances and establish and maintain effective relationships.  Additionally, as of April 2013, the Veteran's assigned GAF score decreased to 54, suggesting moderate to serious symptoms.  Collectively, the evidence reflects that the Veteran's psychiatric symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most areas.  Consequently, the Board has resolved reasonable doubt in the Veteran's favor in determining that the 70 percent rating is warranted from April 26, 2013.

However, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a maximum, 100 percent rating at any point since the effective date of the award of service connection. 

In this regard, at no point has the Veteran manifested total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board notes that even though the Veteran indicated experiencing suicidal ideation, such ideation was not indicated to be with intent to act, indicating no persistent danger of the Veteran harming himself.  Thus, the Board finds that, at no pertinent point, has the Veteran manifested symptoms of the type, and extent, frequency, and/or severity (as appropriate) contemplated by the maximum, 100 percent schedular rating.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the claim the March 24, 2009 effective date of the award of service connection for PTSD  has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the service-connected disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

The Board has resolved all reasonable doubt in the Veteran's favor in awarding the 50 percent rating for PTSD with depressive disorder, from March 24, 2009 to April 26, 2013, as well as in awarding the A 70 percent rating for the disability from April 26, 2013; but finds that the preponderance of the evidence against assignment of any higher rating at any pertinent point.  See 38 U.S.C.. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal as to the petition to  reopen the claim for service connection for vertigo is dismissed.

As new and material evidence to reopen the claim for service connection for peripheral neuropathy of the bilateral lower extremities has been received, to this limited extent, the appeal as to this matter is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

A 50 percent rating for PTSD with depressive disorder, from March 24, 2009 to April 26, 2013, is granted, subject to the legal authority governing the payment of VA compensation.

A 70 percent rating for PTSD with depressive disorder, from April 26, 2013, is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

As regards the claim for TDIU, the Veteran maintains that his peripheral neuropathy of the bilateral lower extremities initially caused him to end his previous employment as a utility worker in 2006.  Given the Board's award of service connection for peripheral neuropathy of the bilateral lower extremities, the Board finds that the AOJ should again adjudicate the TDIU claim after implementing the award of service connection, to include the assignment of a rating and effective date.  On remand, the AOJ will have an opportunity to consider, in the first instance, the evidence pertinent to the claim for a TDIU added to the claims file since the last adjudication (notwithstanding any waiver),

With regard to the claim for a higher rating for bilateral hearing loss, the Board notes that the Veteran was last afforded a VA examination for evaluation of this disability in September 2015.  However, during his July 2017 Board hearing, the Veteran testified that his bilateral hearing loss had worsened since the September 2015 examination.  Considering these assertions considered in light of the time period since the last examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination for evaluation of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well have result in denial of his claim(s)-in particular, the increased rating claim.  See 38 C.F.R. § 3.655 (a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo the requested examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the Board notes that the Veteran's claims file contains VA treatment records dated through November 2015.  However, more recent records may be available.  The Board observes that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ must associate with the claims file all available VA treatment records since November 2015.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC all outstanding records of evaluation and/or treatment of the Veteran generated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an audiologist or appropriate physician, for evaluation of his bilateral hearing loss..

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the audiologist or physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished.

The examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's service-connected hearing loss on his activities of daily living, to include employment.

All examination finding/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, as well as implementing the award of service connection for peripheral neuropathy of the bilateral lower extremities, adjudicate the remaining claims for increased rating for bilateral hearing loss and for a TDIU.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating such claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


